Case 3:19-cv-00001-DCG Document 7 Filed 03/04/19 Page 1of1

TILED FOR RECORD

Ur} I re.

QOISHAR-4 PM I: 13

 

UNITED STATES DISTRICT COURT

JEANNETTE J. CLACK WESTERN DISTRICT OF TEXAS { £. ) at a . Pu DEVLIN
CLERK OF COURT 525 Magoffin Ave., Suite 105 Sa

El Paso, Texas 79901

 

Norma L. Favela, District Clerk
El Paso County Courthouse ©
500 E. San Antonio, Suite 103
El Paso, Texas 79901

I, JEANNETTE J. CLACK, Clerk of the United States District Court for
the Western District of Texas, do hereby certify and transfer the below-
styled and numbered cause to the El Paso Probate Court No. 2, El Paso
County, Texas, pursuant to an Order entered remanding, by the Honorable
Judge David C. Guaderrama. Enclosed are the copies of documents filed and
orders entered as they appear on the electronic docket on file in this office,
together with a certified copy of the transferring order and docket entries in
the cause entitled: Case Number: EP-19-CV-00001-DCG Leo Roland
Turner, Ailene Turner, and Lawrence Milbourn, Jr. V. Voya Retirement
Insurance and Annuity Company, Erika Gonzalez Martinez and Pat Graham-
Casey, as Administratrix of the Estate of Lawrence Edmund Milbourn.

IN TESTIMONY WHEREOF, I have hereunto Subscribed my name and
affixed the seal of the aforesaid Court at El Paso, Texas, this 1% day of
March,2019 .

JEANNETTE J. CLACK, CLERK

ot VW Mime?

Margarita R. Chiong( Deputy Clerk
*Please acknowledge receipt on the enclosed
copy of this letter and return to this office. *
